      Case: 1:19-cr-00275 Document #: 42 Filed: 12/20/19 Page 1 of 22 PageID #:229




                        UNITED STATES DISTRICT COURT
                                                                       FPfl*HD
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                   No. 19 CR275
         v.
                                                   Judge Thomas M. Durkin
 WEIYUN HUANG,
     also known as "Kelly Huang"

                                 PLEA AGREEMENT

         1.    This Plea Agreement between the United States Attorney for the
Northern District of Illinois, JOHN R. LAUSCH, JR., and defendant WEIYIIN

HUANG, also known as "Kelly Huang," and her attorney, MATTHEW J. MADDEN,

is made pursuant to RuIe 11 of the Federal Rules of Criminal Procedure and is
governed in part by Rule 11(c)(1)(A), as more fully set forth below. The parties to this

Agreement have agreed upon the following:

                                Charses in This Case

        2.     The indictment   in this   case charges defendant   with conspiracy    to

commit visa fraud, in violation of Title 18, United States Code, Section 371 (Count 1),

and visa fraud, in violation of Title 18, United States Code, Section 1546(a) (Counts 2-

6).

        3.     Defendant has read the charges against her contained in the indictment,

and those charges have been fully explained to her by her attorney.

        4.     Defendant fully understands the nature and elements of the crimes with

which she has been charged.
   Case: 1:19-cr-00275 Document #: 42 Filed: 12/20/19 Page 2 of 22 PageID #:229




                Charse to Which Defendant Is Pleading Guilty

      5.     By this Plea Agreement, defendant agrees to enter a voluntary plea of

guilty to the following count of the indictment: Count One, which charges defendant

with conspiracy to commit visa fraud, in violation of Title 18, United States Code,

Section 371. In addition, as further provided below, defendant agrees to the entry of

a forfeiture judgment.

                                      Factual Basis

      6.     Defendant    will plead guilty   because she is   in fact guilty of the charge

contained in Count One of the indictment. In pleading guilty, defendant admits the

following facts and that those facts establish her guilt beyond a reasonable doubt and

constitute relevant conduct pursuant to Guideline $ 181.3, and establish a basis for

forfeiture of the property described elsewhere in this Plea Agreement:

      Beginning no later than on or about September 6, 2013, and continuing until

on or about April   l,   2019,   at Chicago, in the Northern District of Illinois,     and

elsewhere, defendant WEIYUN HUANG, also known as "Kelly Huang," and                     co-

defendants Findream, LLC and Sinocontech, LLC, conspired with Individuals XQ,

LT, YG, JC, JL, and SZ, and others known and unknown to knowingly subscribe as

true under penalty of perjury under 28 U.S.C.     S 1746 a   false statement with respect

to a material fact in documents required by the immigration laws and regulations

prescribed thereunder, namely, nonimmigrant H-18 visas and Optional Practical

Training extensions on nonimmigrant F-1 student visas, that is, Forms I-20,I-L29,
   Case: 1:19-cr-00275 Document #: 42 Filed: 12/20/19 Page 3 of 22 PageID #:229




and I-983, stating that the students were employed by FINDREAM, LLC and

SINOCONTECH, LLC, which statements the defendants then knew were false, in

that the students were not employed by FINDREAM, LLC or SINOCONTECH, LLC,

in violation of Title 18, United States Code, Section 15a6(a).

      More specifi.cally, defendant, a citizen and resident of the Peop1e's Republic of

China, created Findream, LLC and Sinocontech, LLC by incorporating Findream in

the State of California on August 30, 2013, and Sinocontech in the State of Delaware

on December t2, 2016. Defendant knew that the purpose of Findream                   and

Sinocontech during the relevant time period was to provide fraudulent Optional

Practical Training ("OPT") employment for       F-l   student visa-holders, and H-1B

employment visas for foreign nationals, in the United States.

      Defendant understood       that F-l visa holders were issued a Form I-20
"Certificate of Eligibility for Nonimmigrant Student Status       -   For Academic and

Language Students" by United States Immigration and Customs Enforcement

("ICE"). Defendant also understood that    F-l visa holders   could extend their stay by

participating   in the   OPT program, which permitted F-1 visa holders to obtain

temporary employment directly related to their major area of study and extend the

visa for one year. She also understood that F-1 visa holders with a science, technology,

engineering, or mathematics ("STEM") degree could extend their participation in the

OPT program for an additional 2 years. Defendant knew that a F-1 visa holder was

required to submit a Form I-983 Training Plan for STEM OPT Students in order to
   Case: 1:19-cr-00275 Document #: 42 Filed: 12/20/19 Page 4 of 22 PageID #:229




apply for and provide updates on the STEM OPT extension. Defendant also knew

that an H-lB visa permitted United States-based employers to temporarily employ

foreign national workers      in   specialty occupations, which required specialized

knowledge and a bachelor's degree or the equivalent of work experience.

      Defendant advertised fraudulent visa-related employment with Findream on

websites. Defendant communicated with customers via email and WeChat IDs she

controlled. Defendant did not advertise Sinocontech on the websites, but offered

employment at Sinocontech, rather than Findream, to some of her customers.

      Defendant intermittently hired legitimate employees in the United States and

China in order to handle software development and maintenance of the Findream-

associated websites and WeChat official account. For example, defendant hired

Individual XQ   in   2014   to handle portions of the software    development    of   the

Findream website and later manage the content of the WeChat platform. Defendant

knew that Individual XQ understood that in exchange for a fee, Findream permitted

F-1 visa holders to list Findream as their OPT employer, despite not actually working

at Findream   because Individual XQ was originally      a Findream customer.     Before

Individual XQ was hired by defendant to legitimately work for Findream, Individual

XQ was a F-1 visa holder, who paid defendant $200 for a false Findream offer letter

in order to list Findream on her Form I-20 after she graduated from a university in

the United States. In reality, defendant caused the false offer letter to be created for

a fee to assist Individual XQ defraud the United States Citizenship and Immigration
   Case: 1:19-cr-00275 Document #: 42 Filed: 12/20/19 Page 5 of 22 PageID #:229




Service ("USCIS"). Defendant understood that    if USCIS knew the offer letter was
false, USCIS would not have approved an extension of stay under the OPT program

for Individual XQ.

      With respect to the OPT program, defendant agreed with OPT customers,

including Chicago residents Individuals LT, JC, YG, and SZ, to provide false

documents that purported to evidence employment at Findream or Sinocontech in

order to permit the customers to fraudulently extend their F-1 student visas via the

OPT proglam. Defendant provided each of the OPT customers with a range of services

in furtherance of the fraud, including offer letters, verifications of employment
letters, Form I-983 OPT Training Plans, payroll, and Form 1099-MISC tax forms,

that purported to show that these customers worked for Findream or Sinocontech,

when defendant and the customers knew none of the OPT customers worked at

Findream or Sinocontech.

      For the customers who required a Form I-983 OPT Training Plan for their

STEM OPT, defendant filled out the forms with false information concerning the

customers' purported work   at Findream or Sinocontech, and signed the forms on
behalf of Findream or Sinocontech under penalty of perjury. Defendant understood

that if USCIS knew the employment information in the Form I-983 OPT Training

Plans was false, USCIS would not have approved an extension of stay under the OPT

program for the Findream or Sinocontech customers.
     Case: 1:19-cr-00275 Document #: 42 Filed: 12/20/19 Page 6 of 22 PageID #:229




        For the customers who sought proof of payroll, defendant and the customers

agreed    that the customer had to provide the payroll funds to defendant, and
defendant then caused direct deposits from Findream's bank accounts to be deposited

in the customers' bank accounts which falsely purported to be payroll payments.
Defendant charged the customers a percentage of the payroll payments as the fee for

this service.

        Defendant knew that as a result of purchasing these fraudulent OPT services

from defendant, the OPT customers fraudulently reported Findream or Sinocontech

as   their employer in their Forms I-20 and to their Chicago-based universities in order

to extend their F-l student visas. In exchange, the customers paid defendant the

relevant fees.

        From September 6, 2013 through April 1, 2OI9, defendant falsely and

fraudulently represented that at least approximately 2,025 F-1 visa holders in the

United States were employed by Findream for their OPT extension, when she knew

that the visa holders were not employed at Findream. From December \2,             2016

through April    l,   2019, defendant falsely and fraudulent represented   that at least

approximately 660 F-1 visa holders         in the United    States were employed at

Sinocontech for their OPT extension, when she knew that the F-1 visa holders were

not employed at Sinocontech.

        With respect to the Findream H-18 program, defendant agreed with Findream

H-18 customers, including Chicago resident Individual JL, to provide the H-18
   Case: 1:19-cr-00275 Document #: 42 Filed: 12/20/19 Page 7 of 22 PageID #:229




customers a Findream offer letter and to submit false Form I-129 Petitions seeking

H-18 visas for the H-1B customers, knowing that they did not work for Findream.

The Form I-L29 Petitions were signed under penalty of perjury by defendant as the

CEO of Findream. Defendant understood that     if USCIS knew that the employment

information was false, USCIS would not have approved an extension of stay under

the H-1B program for the Findream customers. In exchange, each H-lB customer

paid defendant and Findream over approximately $9,000 in exchange for this service.

From    April l,2Ot7 through April l,2OIg, defendant applied for nonimmigrant H-18

visas   in the United States for at least approximately 8 customers by falsely   and

fraudulently claiming those customers were employed at Findream, when she knew

that the H-1B visa applicants were not employed at Findream.

        In order to conceal her fraud, among other things, defendant used fake names

of purported Findream employees on correspondence with customers, offer letters,

verifications of employment, and Forms I-983; and listed addresses for Findream or

Sinocontech    in Mountain View California, New York, New York, and Chicago,
Illinois, among other cities, at which locations defendant knew neither Findream or

Sinocontech had a physical presence.

        Customers paid" defendant and Findream for OPT or H-18 visa-fraud services

in United States Dollars via peer-to-peer payment systems such as PayPaI, Venmo,

Chase Quickpay, and Zelle,     or in Chinese Renminbi via China-based payment
   Case: 1:19-cr-00275 Document #: 42 Filed: 12/20/19 Page 8 of 22 PageID #:229




platforms associated with WeChat. More specifically, defendant received payments

for the visa-fraud services in United States DoIIars to the following accounts:

      Financial                                   Account Narne /
                         Account Number                               Signer(s) / User(s)
     Institution                                       Title
   Bank of America         444012351413           Weiyun HUANG         Weiyun HUANG


 JPMorgan Chase BanI<        259855583             Findream LLC        Weiyun HUANG


 JPMorgan Chase Bank         259857961            Weiyun HUANG         Weiyun HUANG


 JPMorgan Chase Bank        3392559133            Weiyun HUANG         Weiyun HUANG


        PayPal          2t70305296L35344643        Findream LLC        Weiyun HUANG


        PayPal          138164736723628L464       Something Cool       Weiyun HUANG

                                                                    optguakaoca@gmail. com
                                                     Dr Pig /
        Venmo                14876089                                info@findreamllc.com
                                                   @drpispigpig
                                                                     ke11v0710@smail.com


      From September 6, 2013 through April           l,   20L9, defendant, Findream, and

Sinocontech received    at least approximately $1.5 million from their customers in

exchange for falsely certifiring that those customers were employed by Findream or

Sinocontech   in   documents required     by the immigration laws and regulations,
including the Form I-20, the Form I-983, and the Form I-L29. During this time period,

defendant, Findream, and Sinocontech received              a profit or gain of at      least

approximately $800, 000.




                                              8
   Case: 1:19-cr-00275 Document #: 42 Filed: 12/20/19 Page 9 of 22 PageID #:229




                           Maximum Statutory Penalties

       7.     Defendant understands that the charge to which she is pleading guilty

carries the following statutory penalties:

              a.     A maximum sentence of 5 years of imprisonment. This offense

also carries a maximum fine of $250,000. Defendant further understands that the

judge also may impose a term of supervised release of not more than three years.

             b.      Pursuant to Title 18, United States Code, Section 3013, defendant

will be assessed   $100 on the charge to which she has pled guilty,   in addition to any

other penalty imposed.

                        Sentencing Guidelines Calculations

      8.     Defendant understands that      in determining a sentence, the Court      is

obligated to calculate the applicable Sentencing Guidelines range, and to consider

that range, possible departures under the Sentencing Guidelines, and               other

sentencing factors under 18 U.S.C. S 3553(a), which include: (i) the nature and

circumstances of the offense and the history and characteristics of the defendant;

(ii) the need for the sentence imposed to reflect the seriousness of the offense, promote

respect for the law, and provide just punishment for the offense, afford adequate

deterrence   to criminal conduct, protect the public from further crimes of          the

defendant, and provide the defendant with needed educational or vocational training,

medical care, or other correctional'treatment in the most effective manner; (iii) the

kinds of sentences available; (iv) the need to avoid unwarranted sentence disparities
     Case: 1:19-cr-00275 Document #: 42 Filed: 12/20/19 Page 10 of 22 PageID #:229




among defendants with similar records who have been found guilty of similar

conduct; and (v) the need to provide restitution to any victim of the offense.

        9.     For purposes of calculating the Sentencing Guidelines, the parties agree

on the following points:

               a.       Applicable Guidelines. The Sentencing Guidelines to               be

considered   in this   case are those   in effect at the time of sentencing. The following

statements regarding the calculation of the Sentencing Guidelines are based on the

Guidelines Manual currently        in   effect, namely the November 2018 Guidelines

ManuaI.

               b.       Offense Level Calculations.

                       i.    The base offense level      is   11, pursuant   to   Guidelines

SS   2L2.1(a) 2x1.1.

                    ii.      Pursuant to Guideline $ 2L2.1@)(2)(C), the offense level is

increased by g levels because HUANG's offense conduct involved approximately 2,693

OPT or    Hl-B documents related to the immigration status of others, which is over
100 documents.

                    iii.     It is the government's position that, pursuant to Guideline

$ 3B1.1(a), the offense level is increased by 4 levels because defendant was an
organizer and leader of criminal activity that involved five or more participants and

was otherwise extensive. Defendant admits the above facts, but wishes to reserve the

right to make the legal argument that the an adjustment under            S 3B1.1(a)   is not

                                               10
   Case: 1:19-cr-00275 Document #: 42 Filed: 12/20/19 Page 11 of 22 PageID #:229




warranted. Each party is free to present argument and evidence to the Court on this

issue.

                  iv.      Defendant has clearly demonstrated        a recognition    and

affirmative acceptance of personal responsibility for her criminal conduct.      If   the

government does not receive additional evidence in conflict with this provision, and

if defendant continues to accept responsibility for her actions within the meaning of

Guideline $ 3E1.1(a), including by furnishing the United States Attorney's Office and

the Probation Office with all requested financial information relevant to her ability

to satisfu any fine that may be imposed in this case, a two-level reduction in the

offense level is appropriate.

                  v.       In accord with Guideline   S   3E1.1&), defendant has timely

notified the government of her intention to enter a plea of guilty, thereby permitting

the government to avoid preparing for trial and permitting the Court to allocate its

resources efficiently. Therefore, as provided by Guideline $ 3E1.1(b),     if the Court
determines the offense level to be 16 or greater prior to determining that defendant

is entitled to a two-Ievel reduction for acceptance of responsibility, the government

will move for an additional one-level reduction in the offense level.

             c.     Criminal History Category. With regard to              determining

defendant's criminal history points and criminal history category, based on the facts

now known to the government, defendant's criminal history points equal zero and

defendant's criminal history category is I.

                                          11
   Case: 1:19-cr-00275 Document #: 42 Filed: 12/20/19 Page 12 of 22 PageID #:229




                d.    Anticipated Advisory Sentencing Guidelines               Range.

Therefore, based on the facts now known to the government, the anticipated offense

level is 21, which, when combined with the anticipated criminal history category of I,

results in an anticipated advisory sentencing guidelines range of 37 to 46 months of

imprisonment, in addition to any supervised release and fi.ne the Court may impose.

                e.    Defendant and her attorney and the government acknowledge

that the above guidelines calculations are preliminary in nature, and are non-binding

predictions upon which neither party is entitled to rely. Defendant understands that

further review of the facts or applicable legal principles may lead the government to

conclude   that different or additional guidelines provisions apply in this       case.

Defendant understands that the Probation Office will conduct its own investigation

and that the Court ultimately determines the facts and law relevant to sentencing,

and that the Court's determinations govern the final guideline calculation.
Accordingly, the validity of this Agreement is not contingent upon the probation

officer's or the Court's concurrence with the above calculations, and defendant shall

not have a right to withdraw her plea on the basis of the Court's rejection of these

calculations.

       10.      Both parties expressly acknowledge that this Agreement is not governed

by Fed. R. Crim. P. 11(c)(1)(B), and that errors in applying or interpreting any of the

sentencing guidelines may be corrected by either party prior to sentencing. The

parties may correct these errors either by stipulation or by a statement to the

                                           t2
   Case: 1:19-cr-00275 Document #: 42 Filed: 12/20/19 Page 13 of 22 PageID #:229




Probation Office or the Court, setting forth the disagreement regarding the applicable

provisions of the guidelines. The validity of this Agreement   will not be affected   by

such corrections, and defendant shall not have a right to withdraw her plea, nor the

government the right to vacate this Agreement, on the basis of such corrections.

                        Agreements Relating to Sentencing

       11. Each party is free to         recommend whatever sentence        it   deems

appropriate.

       12. It is understood    by the parties that the sentencing judge is neither a

party to nor bound by this Agreement and may impose a sentence up to the maximum

penalties as set forth above. Defendant further acknowledges that if the Court does

not accept the sentencing recommendation of the parties, defendant will have no right

to withdraw her guilty plea.

       13.     Defendant agrees to pay the special assessment of $100 at the time of

sentencing   with a cashier's check or money order payable to the Clerk of the U.S.
District Court.

      L4.      After sentence has been imposed on the count to which defendant pleads

guilty as agreed herein, the government will move to dismiss the remaining counts of

the indictment as to defendant.

                                      Forfeiture

      15.      Defendant understands that by pleading guilty, she     will subject to
forfeiture to the United States all right, title, and interest that she has in any

                                          13
   Case: 1:19-cr-00275 Document #: 42 Filed: 12/20/19 Page 14 of 22 PageID #:229




property constituting or derived from proceeds obtained, directly or indirectly, as a

result of the offense.

       16.    Defendant agrees to forfeiture of the following specifi.c property to the

United States: All funds currently held within the following accounts:

      Financial                                     Account Narne /
                          Account Number                                Signer(s) / User(s)
      Institution                                        Title
   Bank of America          44401235t413            Weiyun HUANG         Weiyun HUANG


JPMorgan Chase Bank           259855583              Findream LLC        Weiyun HUANG


JPMorgan Chase Bank           259857967             Weiyun HUANG         Weiyun HUANG


JPMorgan Chase Bank          3392559133             Weiyun HUANG         Weiyun HUANG


        PayPal           2170305296t35344643         Findream LLC        Weiyun HUANG


        PayPal           1381647367236281464        Something CooI       Weiyun HUANG

                                                                      optguakaoca@gmail. com
                                                       Dr Pig /
        Venmo                 14876089                                 info@findreamllc.com
                                                     @drpispis'pig     kellv0710@smail.com



In doing so, defendant admits that the property described above represents proceeds

defendant obtained as a result of the offense, as alleged in the indictment.

       17.    Defendant agrees to the entry of a personal money judgment               in     the

amount of $1.5 million, which represents the total amount of proceeds traceable to

the offense. Defendant consents to the immediate entry of a preliminary order of




                                               t4
   Case: 1:19-cr-00275 Document #: 42 Filed: 12/20/19 Page 15 of 22 PageID #:229




forfeiture setting forth the amount of the personal money judgment she will be

ordered to pay.

       18.    Defendant admits that because the directly forfeitable property, other

than the funds contained in the accounts listed above, is no longer available for

forfeiture as described in Title 21, United States Code, Section 853(p)(1), the United

States is entitled to seek forfeiture of any other property of defendant, up to the value

of the personal money judgment, as substitute assets pursuant to Title 21, United

States Code, Section 853(p)(2).

      19.     Defendant understands      that forfeiture shall not be treated          as

satisfaction of any fi.ne, cost of imprisonment, or any other penalty the Court may

impose upon defendant in addition to the forfeiture judgment.

      20.     Defendant agrees to waive all constitutional, statutory, and equitable

challenges   in any manner, including but not limited to direct appeal or a motion
brought under Title 28, United States Code, Section 2255, to any forfeiture carried

out in accordance with this agreement on any grounds, including that the forfeiture

constitutes an excessive fine or punishment. The waiver in this paragraph does not

apply to a claim of involuntariness or ineffective assistance of counsel.




                                           15
   Case: 1:19-cr-00275 Document #: 42 Filed: 12/20/19 Page 16 of 22 PageID #:229




          Acknowledgments and Waivers Regardine Plea of Guilty

                                   Nature of Agreement

       21. This Agreement is entirely voluntary and represents the entire
agreement between the United States Attorney and defendant regarding defendant's

criminal liability in case 19 CR 275.

      22.    This Agreement concerns criminal liability only. Except as expressly set

forth in this Agreement, nothing herein shall constitute a limitation, waiver, or

release by the United States or any of its agencies of any administrative or judicial

civil claim, demand, or cause of action it may have against defendant or any other

person or entity. The obligations of this Agreement are limited to the United States

Attorney's Office for the Northern District of Illinois and cannot bind any other

federal, state, or local prosecuting, administrative, or regulatory authorities, except

as expressly set forth in this Agreement.

                                    Waiver of Rights

      23.    Defendant understands that by pleading guilty she surrenders certain

rights, including the following:

             a.      Trial rights. Defendant has the right to persist in a plea of not
guilty to the charges against her, and if she does, she would have the right to a public

and speedy trial.

                    i.     The   trial could be either a jury trial or a trial by the judge

sitting without a jury. However, in order that the trial be conducted by the judge

                                            16
   Case: 1:19-cr-00275 Document #: 42 Filed: 12/20/19 Page 17 of 22 PageID #:229




sitting without   a   jury, defendant, the government, and the judge all must agree that

the trial be conducted by the judge without              a   jury.

                      ii.           If the trial is a jury trial, the jury would be composed of
twelve citizens from the district, selected at random. Defendant and her attorney

would participate            in   choosing   the jury by requesting that the Court         remove

prospective jurors for cause where actual bias or other disqualification is shown, or

by removing prospective jurors without cause by exercising peremptory challenges.

                      iii.          If the trial is a jury trial, the jury would be instructed that

defendant is presumed innocent, that the government has the burden of proving

defendant guilty beyond a reasonable doubt, and that the jury could not convict her

unless, after hearing             all the evidence, it was persuaded of her guilt beyond a
reasonable doubt and that it was to consider each count of the indictment separately.

The   jury would have to agtee unanimously as to each count before it could return               a

verdict of guilty or not guilty as to that count.

                      iv.           If the trial is held by the judge without a jury, the judge
would find the facts and determine, after hearing aII the evidence, and considering

each count separately, whether or not the judge was persuaded that the government

had established defendant's guilt beyond a reasonable doubt.

                       v.           At a trial, whether by a jury or a judge, the     government

would be required to present its witnesses and other evidence against defendant.



                                                    77
   Case: 1:19-cr-00275 Document #: 42 Filed: 12/20/19 Page 18 of 22 PageID #:229




Defendant would be able to confront those government witnesses and her attorney

would be able to cross-examine them.

                   vl.         At a trial,   defendant could present witnesses and other

evidence   in her own behalf. If the witnesses for defendant would not appear
voluntarily, she could require their attendance through the subpoena power of the

Court. A defendant is not required to present any evidence.

                  vll.         At a trial, defendant would have a privilege against self-
incrimination so that she could decline to testifu, and no inference of guilt could be

drawn from her refusal to testi$2. If defendant desired to do so, she could testifr in

her own behalf.

             b.          Appellate rights. Defendant further understands   she is waiving

all appellate issues that might have been available if she had exercised her right to

trial, and may only appeal the validity of this plea of guilty and the sentence imposed.

Defendant understands that any appeal must be fiIed within 14 calendar days of the

entry of the judgment of conviction.

      24.    Defendant understands that by pleading guilty she is waiving all the

rights set forth in the prior paragraphs, with the exception of the appellate rights

specifrcally preserved above. Defendant's attorney has explained those rights to her,

and the consequences of her waiver of those rights.




                                                18
   Case: 1:19-cr-00275 Document #: 42 Filed: 12/20/19 Page 19 of 22 PageID #:229




        Presentence Investigation Report/Post-Sentence Supervision

      25.    Defendant understands that the United States Attorney's Office in its

submission   to the Probation Office as part of the Pre-Sentence Report and at
sentencing shall fulty apprise the District Court and the Probation Office of the

nature, scope, and extent of defendant's conduct regarding the charges against her,

and related matters. The government will make known all matters in aggravation

and mitigation relevant to sentencing.

      26.    Defendant agrees to truthfully and completely execute        a Financial
Statement (with supporting documentation) prior to sentencing, to be provided to and

shared among the Court, the Probation Offi.ce, and the United States Attorney's

Office regarding   all details of her financial   circumstances, including her recent

income tax returns as specified by the probation officer. Defendant understands that

providing false or incomplete information, or refusing to provide this information,

may be used as a basis for denial of a reduction for acceptance of responsibility

pursuant to Guideline $ 3E1.1 and enhancement of her sentence for obstruction of

justice under Guideline   S   3C1.1, and may be prosecuted as a violation of   Title   18,

United States Code, Section 1001 or as a contempt of the Court.

       27. For the purpose of monitoring           defend.ant's compliance   with      her

obligations to pay a fi.ne during any term of supervised release or probation to which

defendant is sentenced, defendant further consents to the disclosure by the IRS to

the Probation Office and the United States Attorney's Office of defendant's individual

                                           19
   Case: 1:19-cr-00275 Document #: 42 Filed: 12/20/19 Page 20 of 22 PageID #:229




income   tax returns (together with extensions, correspondence, and other tax
information) filed subsequent to defendant's sentencing, to and including the final

year of any period of supervised release or probation to which defendant is sentenced.

Defendant also agrees   that a certified copy of this Agreement shall be sufficient
evidence   of defendant's request to the IRS to disclose the returns and return
information, as provided for in Title 26, United States Code, Section 6103O).

                                    Other Terms

       28.   Defendant agrees to cooperate with the United States Attorney's Office

in collecting any unpaid fine for which defendant is liable, including providing
financial statements and supporting records as requested by the United States

Attorney's Office.

       29.   Defendant recognizes that pleading guilty may have consequences with

respect to her immigration status   if   she is not a citizen of the United States. Under

federal law, a broad range of crimes are removable offenses, including the offense to

which defendant is pleading guilty. Indeed, because defendant is pleading guilty to

an offense that is an "aggravated felony" as that term is defined in Title 8, United

States Code, Section 1101(a)(a3), removal is presumptively mandatory. Removal and

other immigration consequences are the subject of a separate proceeding, however,

and defendant understands that no one, including her attorney or the Court, can

predict to a certainty the effect of her conviction on her immigration status.

Defendant nevertheless affirms    that she wants to plead guilty regardless of any
                                             20
  Case: 1:19-cr-00275 Document #: 42 Filed: 12/20/19 Page 21 of 22 PageID #:229




immigration consequences that her guilty plea may entail, even if the consequence is

her automatic removal from the United States.

                                       Conclusion

      30.       Defendant understands that this Agreement will be filed with the Court,

will become a matter    of public record, and may be disclosed to any person.

      31.       Defendant understands that her compliance with each part of this

Agreement extends throughout the period of her sentence, and failure to abide by any

term of the Agreement is a violation of the Agreement. Defendant further
understands that in the event she violates this Agreement, the government, at its

option, may move to vacate the Agreement, rendering     it nuII   and void, and thereafber

prosecute defendant not subject to any of the limits set forth in this Agreement, or

may move to resentence defendant or require defendant's specific performance of this

Agreement. Defendant understands and agrees that          in the event that the Court
permits defendant to withdraw from this Agreement, or defendant breaches any of

its terms and the government elects to void the Agreement and prosecute defendant,

any prosecutions that are not time-barred by the applicable statute of limitations on

the date of the signing of this Agreement may be commenced against defendant in

accordance   with this paragraph, notwithstanding the expiration of the statute of
limitations between the signing of this Agreement and the commencement of such

prosecutions.



                                           2l
  Case: 1:19-cr-00275 Document #: 42 Filed: 12/20/19 Page 22 of 22 PageID #:229




      32.     Should the judge refuse   to accept defendant's plea of guilty, this
Agreement shall become null and void and neither party will be bound to it.

      33.     Defendant and her attorney acknowledge that no threats, promises, or

representations have been made, nor agxeements reached, other than those set forth

in this Agreement, to cause defendant to plead guilty.

      34"'    Defendant acknowledges that she has read this Agreement and carefully

reviewed each provision with her attorney. Defendant further acknowledges that she

understands and voluntarily accepts each and every term and condition of this

Agreement.



AGREED THIS       DATE: IZIZ,IIN
                     _____r___r



                                              r,ttOiq,nh Huf,,rg1
              U
                                              Defendant


         PI                                   MATTHEW
                                              Attorney for




                                         22
